In the

United States Court of Appeals
              For the Seventh Circuit

No. 12-3208

U NITED S TATES OF A MERICA,
                                             Plaintiff-Appellee,
                               v.

JEREMIAH D ORAI JACOB,
                                         Defendant-Appellant.


          Appeal from the United States District Court
                for the Southern District of Illinois.
         No. 12-CR-30038-MJR—Michael J. Reagan, Judge.



      S UBMITTED A PRIL 19, 2013—D ECIDED M AY 7, 2013




 Before M ANION, W OOD , and H AMILTON, Circuit Judges.
  P ER C URIAM. This appeal serves as a useful
reminder about the dangers of allowing criminal defen-
dants to travel internationally. Jeremiah Jacob was con-
victed more than a year ago of selling an unregistered
security, see 15 U.S.C. § 77e(a), and was sentenced to
14 months’ imprisonment and $241,630.95 in restitu-
tion. When he asked for permission to travel to
Australia two weeks after sentencing, he was persuasive:
2                                            No. 12-3208

He had been traveling to Australia for work while on
bond before sentencing and yet he had returned to be
sentenced, and he pledged to earn additional money
to pay restitution. The district court thus granted the
motion with instructions that Jacob return to the United
States before March 15, 2013, to report to prison. But
on March 20, 2013, the probation office informed the
district court that Jacob had failed to surrender as
ordered, and his attorney suggested that he may have
fled the country. The government then moved to dismiss
Jacob’s pending appeal from the judgment against him
under the fugitive disentitlement doctrine.
   Meanwhile, Jacob had allowed this appeal to languish
by not responding to communication from this court. We
first asked Jacob to respond when his retained attorney
moved to withdraw in fall 2012. After three months
passed with no response, we granted the motion and
told Jacob that he was responsible for handling this
appeal unless he hired another lawyer. Jacob also
missed his deadline to file an opening brief shortly
before the government filed its motion to dismiss. De-
spite Jacob’s unresponsiveness, we asked for his input on
the motion to dismiss, and he sent the court a rambling
email arguing the merits of his appeal. He gave no in-
dication that he intends to return to the country.
  While we were awaiting Jacob’s response, the
district court took note that he had told his probation
officer that he had no intention of returning to the
United States. The court also observed that a new indict-
ment had issued against Jacob for failure to surrender
No. 12-3208                                               3

for service of his prison sentence and contempt of court,
and a warrant had issued for his arrest. See United States
v. Jacob, No. 3:13-cr-30052-MJR (S.D. Ill. Mar. 19, 2013).
  In light of Jacob’s flight from the country, we grant
the government’s motion to dismiss. The Supreme Court
has long recognized that dismissal is warranted when
a criminal defendant becomes a fugitive. Ortega-Rodriguez
v. United States, 507 U.S. 234 (1993); Molinaro v. New
Jersey, 396 U.S. 365 (1970); Smith v. United States, 94 U.S.
97 (1876). The Court reasons that an escape from
custody “disentitles the defendant to call upon the re-
sources of the Court for determination of his claims,”
Molinaro, 396 U.S. at 366, and that this procedure serves
to deter future escapees, maintain an “efficient, dignified
appellate practice,” and prevent courts from issuing
unenforceable judgments, Ortega-Rodriguez, 507 U.S. at
240-42. Although dismissal in these circumstances
is discretionary, see id. at 239-40; Gutierrez-Almazan v.
Gonzales, 453 F.3d 956, 957 (7th Cir. 2006), because
Jacob remains at large and has expressed no interest
in returning to serve his prison sentence, this appeal is
                                                D ISMISSED.




                           5-7-13